DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tobey et al. (2021/0104843) in view of Fjelstad et al. (WO03/094203A2) and Takahashi (2020/0091661).
With regard to claim 1, Tobey teaches, as shown in figures 14 and 21-22: “A shield 1404 for a cable attachment system for attaching a cable 10 to a component… the shield 1404 comprising: an outer conductive surface (outer surface of 1404 in figure 14); a first end (lower-left end of 1404 in figure 14) configured to be coupled to a surface of the component 1402; a second end that receives the cable 10, wherein the cable 10 is configured to be coupled to… the component 1402; an inner non-conductive material 1412 received within the outer conductive surface of the shield 1404 adjacent the first end and encasing the connection of the cable 10 to… the component 1402, wherein the outer conductive surface of the shield 1404 fully encases the inner non-conductive material 1412”.
Tobey does not teach the component “having a ball grid array (BGA)” or the cable is configured to be coupled to a BGA of the component”.
In the same field of endeavor before the effective filing date of the claimed invention, Fjelstad teaches, as shown in figure 13 and taught in paragraph 27, a cable 523 connecting to a BGA 528 on component 527.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Fjelstad with the invention of Takahashi in order to connect to different kinds of contacts.
Neither Tobey nor Fjelstad teaches: “and a conductive… material received within the shield adjacent the inner non- conductive material and surrounding the cable”.
In the same field of endeavor before the effective filing date of the claimed invention, Takahashi teaches, as shown in figures 1-8: “further comprising a conductive material 9 and 10 received within the shield 30 adjacent the inner non-conductive material 2 and 3 and surrounding the cable 7”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Takahashi with the invention of Tobey as modified by Fjelstad in order to provide extra shielding over the connection of the cable conductors to the component.
Neither Tobey nor Fjelstad nor Takahashi teach the outer conductive material being epoxy.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a conductive epoxy, since doing so would only be selecting a preferred material and would make applying the shield to the housing easier. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 3, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 2”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive… material partially extends from the inner non-conductive material to a location inwardly of the second end of the shield 30”.

With regard to claim 4, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 2”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive… material partially extends from the inner non-conductive material to substantially the second end of the shield 30”.

With regard to claim 5, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 2”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive… material extends from the inner non-conductive material to the second end of the shield 30”.

With regard to claim 6, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 2”, as shown above.
Takahashi also teaches, as shown in figures 1-13: “wherein the conductive… material surrounds the inner non-conductive material 8 and 21 encasing the connection of the cable 7 to… the component 100”.

With regard to claim 7, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 1”, as shown above.
	Neither Tobey nor Fjelstad nor Takahashi teach: “wherein the outer conductive surface comprises a thin foil material”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the outer conductive surface a thin foil material, since doing so would only be a change in the size of the shield to be a thin foil material and would still enable the shield to surround the connection with a conductive material while saving material. Also, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

With regard to claim 8, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 7”, as shown above.
Tobey also teaches, as shown in figure 14: “further comprising a depending tab 1436 configured to directly connect the thin foil material to… the component 1402”.

With regard to claim 9, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 7”, as shown above.
Neither Tobey nor Fjelstad nor Takahashi teaches: “wherein the thin foil material comprises at least one of copper, copper foil, aluminum and steel foil”. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use copper, copper foil, aluminum and steel foil since this is merely selecting the preferred material for the shield and would enable a cheaper material to be selected. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 10, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 7”, as shown above.
Tobey also teaches, as shown in figures 1 and 21-22: “wherein the thin foil shield is configured to be mechanically coupled to the component 1402”.

With regard to claim 12, Tobey as modified by Fjelstad teaches: “The shield of claim 1”, as shown above.
Neither Tobey nor Fjelstad teach: “further comprising a depending tab configured to couple the outer conductive surface to the BGA of the component”.
In the same field of endeavor before the effective filing date of the claimed invention, Takahashi teaches, as shown in figure 1: “further comprising a depending tab 37A configured to couple the outer conductive surface 30 to… the component 100”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Takahashi with the invention of Tobey as modified by Fjelstad in order to connect the shield to the ground (Takahashi, paragraph 69).

With regard to claim 13, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 1”, as shown above.
Tobey also teaches, as shown in figures 14 and 21-22: “wherein the coupling of the shield 1404 to component 1402 conforms the outer conductive surface to the shape of the component 1402”.

With regard to claim 14, Tobey teaches, as shown in figures 14 and 21-22: “A shield 1404 for a cable attachment system for attaching a cable 10 to a component 1402… the shield 1404 comprising: an outer conductive surface (outer surface of 1404 in figure 14); a first end (lower- left end of 1404 in figure 14) configured to be coupled to a surface of the component 1402; a second end that receives the cable 10, wherein the cable 10 is configured to be coupled to… the component 1402; an inner non-conductive material 1412 received within the shield 1404 adjacent the first end and encasing the connection of the cable 10 to… the component 1402”.
Tobey does not teach the component “having a ball grid array (BGA)” or the cable is configured to be coupled to a BGA of the component”.
In the same field of endeavor before the effective filing date of the claimed invention, Fjelstad teaches, as shown in figure 13 and taught in paragraph 27, a cable 523 connecting to a BGA 528 on component 527.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Fjelstad with the invention of Takahashi in order to connect to different kinds of contacts.
Neither Tobey nor Fjelstad teaches: “and a conductive material received within the shield adjacent to the inner non-conductive material and surrounding and the cable, wherein the outer conductive surface of the shield fully encases the inner non- conductive material and the conductive material”.
In the same field of endeavor before the effective filing date of the claimed invention, Takahashi teaches, as shown in figures 1-8: “and a conductive material 9 and 10 received within the shield 30 adjacent to the inner non-conductive material 2 and 3 and surrounding and the cable, wherein the outer conductive surface of the shield fully encases the inner non- conductive material and the conductive material”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Takahashi with the invention of Tobey as modified by Fjelstad in order to provide extra shielding over the connection of the cable conductors to the component. 
Neither Tobey nor Fjelstad nor Takahashi teach the outer conductive material being epoxy.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a conductive epoxy, since doing so would only be selecting a preferred material and would make applying the shield to the housing easier. Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 15, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches: “wherein the inner non-conductive material fully fills the portion of the shield 30 adjacent the first end where the cable 7 is coupled to… the component 100”.

With regard to claim 16, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-13: “wherein the conductive… material is received within the shield 30 adjacent to the inner non-conductive material and surrounds the
inner non-conductive material and the cable 7”.

With regard to claim 17, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive… material partially extends from the inner non-conductive material to a location inwardly of the second end of the shield 30”.

With regard to claim 18, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive… material partially extends from the inner non-conductive material to the substantially the second end of the shield 30”.

With regard to claim 19, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figures 1-8: “wherein the conductive… material extends from the inner non-conductive material to the second end of the shield 30”.

With regard to claim 20, Tobey as modified by Fjelstad and Takahashi teaches: “The shield of claim 14”, as shown above.
Takahashi also teaches, as shown in figure 1: “further comprising a depending tab 37A configured to directly connect the outer conductive surface to… the component 100”.

Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. With regard to claims 1 and 14, Applicant argues that a person having ordinary skill in the art would not combine the teachings of Tobey as modified by Fjelstad with Takahashi, since the components in the Tobey reference are already covered and would not require extra shielding.  The Examiner respectfully disagrees because Takahashi teaches the usefulness of further shielding that is not present in Tobey.  Therefore, a person having ordinary skill in the art would be motivated to combine the teachings of Takahashi with the Tobey as modified by Fjelstad.  Applicant further argues that Tobey is not used in structures requiring extra shielding.  The Examiner respectfully disagrees, as shielding from interfering signals is useful in any device.  The Applicant further argues that the conductive material in the Takahashi reference is not a conductive epoxy and that it is a different component altogether.  The Examiner respectfully disagrees, as conductive epoxy would be known to a person having ordinary skill in the art and as such, could be utilizing in lieu of the conductive material in Takahashi.  The Applicant further argues that the use of epoxy would destroy the functionality of Takahashi.  The Examiner respectfully disagrees, as the conductive epoxy would still be conductive and would function as a conductor in the shield of Takahashi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831